DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed December 20, 2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/07/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In the instant case, claim 11, line 1 the dependency of claim is shown recited to itself.  The claim perhaps meant to depend from claim 10.  For examination purpose it is treated to depend on claim 10 unless otherwise stated so.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiley et al (hereinafter Reiley) (US 2018/0357907).
	Regarding claims 1, 12, 20, Reiley discloses a method (apparatus) comprising: 
	receiving, by one or more processors (computing device) from an image capture device of a mobile device (an optical image recorded by the mobile computing device), one or more images of a vehicle (a set of image features in the optical image) that is substantially proximate to the mobile device (accessing an approximate location of the mobile computing device from a geospatial positioning system, locations within a threshold distance of the approximate location, the set of known features associated with geographic locations within a threshold distance of the approximate location) (abstract; para. 0008); 
	based on one or more of the images, the one or more processors: (i) determining one or more parameters associated with the vehicle (detecting correspondence between a first image feature in the set of image features, abstract; para.0016), and (ii) determining or obtaining a location of the vehicle in accordance with the one or more determined parameters (detecting correspondence between a first image feature in the set of image features and a first known feature in the set of known features, extrapolating an action geographic location of the mobile computing device based on a particular geographic location associated with the particular known feature, paras. 0008, 0016, 0019); 

	based on the location of the vehicle and on the relative location of the mobile device, determining, by the one or more processors, a location of the mobile device (accessing an approximate location of the mobile computing device from a geospatial positioning system in Block S140, S120, abstract; para. 0029).  Reiley in context with claims 12 and 20, further discloses one or more processor, a computer readable medium and program instructions stored thereon instructions to be executed by computer-executable components integrated by computer-executable components integrated with apparatuses and networks of the type described above, para. 0110. 
	Regarding claims 2, 14, Reiley discloses wherein the one or more parameters comprise one or more of the following: color, shape, dimensions, plate number, vehicle make, or vehicle model (as the native application (and/or the remote computer system) converges on a particular geographic location within the localization map that represents known features exhibiting high correspondence, such as in both feature types, geometries (shapes), and relative feature positions to features detected in the optical data, the native application can extrapolate the actual geographic location of the mobile computing device, para 0017).  
	Regarding claims 3, 15, Reiley discloses wherein the mobile device has stored thereon or has access to a database containing location information that indicates respective locations of a plurality of vehicles, wherein the location information associates each respective location with one or more respective parameters of a respective vehicle from the plurality of vehicles, and wherein determining or obtaining the location of the vehicle comprises determining or obtaining the location of the vehicle in accordance with the location information in the database and the one or more determined parameters associated with the vehicle (computer system and the native application can alternatively: label an optical image recorded by the mobile computing device with a location confirmed by the user; and store this geo-referenced optical image as a template image in a template image database, the remote computer system and instances of the native application can later match features (parameters) in optical images recorded by mobile computing devices executing these native application instances to georeferenced template images in the template image database in Block S160 to determine geographic locations occupied by these mobile computing devices, para. 0086).  
	Regarding claim 4, Reiley discloses wherein the respective locations of the plurality of vehicles comprises one or more of (i) substantially real-time locations of one or more vehicles of the plurality (the native application can process sections of the horizontal panoramic image substantially in real-time during recordation of the horizontal panoramic image and cease capture of the horizontal panoramic image once a geographic location with a sufficient confidence score is calculated, para 0033) or (ii) most recent locations of one or more vehicles of the plurality.  
	Regarding claims 5, 6, 16, 17, Reiley discloses wherein determining the relative location of the mobile device comprises applying a computer vision process to determine the relative location based on one or more of the images of the vehicle (the native application selects a particular optical image recorded in Block S120 and then implements computer vision techniques, para. 0048).  
	Regarding claims 7, 18, Reiley discloses further comprising: 
performing, by the one or more processors, one or more of: (i) causing the mobile device to provide the determined location of the mobile device to an entity ( the native application can record optical data and then transmit features extracted from optical data or transmit the original optical data process these features or the original optical data to estimate the user's location and update its own destination accordingly, para. 0105) or (ii) using the determined location of the mobile device as basis for one or more operations executed by the mobile device.  
	Regarding claims 8, 19, Reiley discloses wherein the performing comprises using or causing using of the determined location as a reference location in a position determination process (data to determine the actual current location of the mobile computing device and to refine or update a localization map or other geo-referenced model based on these data, the process executed to provide more accurate destination data for manually-operated road vehicles, para. 0014).  
	Regarding claim 9, Reiley discloses determining or obtaining, by the one or more processors, an orientation of the vehicle in accordance with the one or more determined parameters associated with the vehicle (the native application can: continue to opportunistically collect images through the mobile computing device's camera(s), such as once per second; record an orientation (e.g., pitch, yaw, roll, and compass heading) of the mobile computing device when these images are captured, para. 0019); 
based on one or more of the images, determining, by the one or more processors, a relative orientation indicating how the mobile device is oriented relative to the vehicle (the native application can: continue to opportunistically collect images through the mobile computing device's camera(s), such as once per second; record an orientation (e.g., pitch, yaw, roll, and compass heading) of the mobile computing device when these images are captured; and based at least on the orientation of the vehicle and on the relative orientation of the mobile device, determining, by the one or more processors, one or more of an orientation or heading of the mobile device, paras. 0019, 0029).  
	Regarding claim 10, the limitation recited is similar in part to those recited in claim 7, please see claim 7 analyzed above.   
	Regarding claim 11, the limitation recited with claim 11, is similar to those recited in claim 8, please see claim 8 analyzed above.   
	Regarding claim 13, Reiley discloses wherein the apparatus takes a form or includes the mobile device (mobile computing device implied by virtue of application) (para. 0011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632